Case 4:19-cv-00076-CDL Document 12 Filed 06/14/19 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 4:19-cv-00076-CDL

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) OPTION ONE MORTGAGE CORP

 

was received by me on (date) 06/14/2019

Date:

 

11 I personally served the summons on the individual at (place) Waldrep, Mullin, & Callahan c/o OPTION ONE

 

111 12th Street, Suite 300, Columbus, GA 31902 on (date) 06/14/2019 > OF

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 5 or
1 I returned the summons unexecuted because 5 or
C1 Other (specify):
My fees are $ for travel and $ 50.00 for services, for a total of $ 50.00 ;

I declare under penalty of perjury that this information is true.

4}
06/14/2019 Cf (.

 

J Server's signature
t

 

Ley} f py Der Kegel f. Franky Cook, Process Server

Printed name and title
. PP 7 Willowbrook Court
Columbus, Georgia 31909

 

Server's address

Additional information regarding attempted service, etc:
Furthermore, | personally reviewed and serverd Summons & Complaint along with Discovery which includes the
following:

1. Request for Admissions
2. Request for Production of Documents
3. Request for Interrogatories
